Matter of Tocqueville Asset Mgt. L.P. v New York City Tax Appeal Trib. (2016 NY Slip Op 05343)





Matter of Tocqueville Asset Mgt. L.P. v New York City Tax Appeal Trib.


2016 NY Slip Op 05343


Decided on July 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Kahn, JJ.


1663 39/15

[*1][M-4745] In re Tocqueville Asset Management L.P., Petitioner,
vNew York City Tax Appeal Tribunal, et al., Respondents.


Seward & Kissel, LLP, New York (Mark J. Hyland of counsel), for petitoner.
Zachary W. Carter, Corporation Counsel, New York (Amy H. Bassett of counsel), for respondents.

Determination of respondent Tax Appeals Tribunal of the City of New York, dated May 29, 2015, affirming an administrative deficiency notice disallowing an unincorporated business deduction claimed by petitioner for calendar year 2005, unanimously confirmed, without costs, the petition denied, and the proceeding commenced in this Court pursuant to CPLR 506(b)(4) and article 78 dismissed.
Petitioner failed to establish its entitlement to the specific deduction it claims (Administrative Code of City of NY § 11-529[e]). The Tax Appeals Tribunal's determination that the claimed deduction is nondeductible under Administrative Code § 11-507(3) and 19 RCNY 28-06(d)(1)(i)(A) is supported by substantial evidence and has a rational basis in the law. No exception applies to make the claimed deduction properly deductible.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2016
DEPUTY CLERK